Title: To George Washington from John Mathews, 6 March 1781
From: Mathews, John
To: Washington, George


                  
                     My Dear Sir
                     Philadelphia March 6th 1781
                  
                  I received your favor of the 26th Ulto the 1st inst.  In answer thereto, I beg leave to observe, That all the gentlemen now prisoners at St Augustine, were either acting as officers in the militia; or as private soldiers, at the time they were made prisoners.  And I cannot conceive they can be looked upon, in any other light, than that in which they acted at the time of their captivity.  Indeed by the capitulation of Charles Town, this is a point clearly decided.  I conceive when the people of a country, lay aside the characters of citizens, and assume that of soldiers, through the whole course of the accidents of war, they are to be considered according to their military rank only, that of the citizen being absorb’d in that of the soldier.
                  For instance, all the British officers taken in America, who have been members of their parliament, or House of Lords, have not been considered as such, at the time of exchange, but simply in the ranks they have held in their army.  Genl Burgoyne was a Governor, he was never considered in all the cartels that have been propos’d in any other light than as a Genl officer.  Several other officers, I believe, have held civil commissions, independent of their seats in parliament.  From these considerations, I cannot think Sr Henry Clinton can have an Idea of holding those gentlemen at St Augustine, by any other characters than those they respectively held in the military line at the time of their capture.  Should your Excellency find this objection started by Sr H. Clinton, in the course of your negociations, I think Congress should be immediately acquainted with it, that they might be enabled to take their measures accordingly.
                  If they can bring any criminal charge against those gentlemen, let them exhibit them.  And if the charge is proved, they must suffer, if not, its high time, that justice should be done them.  Congress cannot with honor, longer delay it.  A speedy exchange, has hitherto been the only cause of its being suspended.  I am, Dear Sir with the highest respect & every sentiment of the most sincere Esteem & regard Yr Excys most Obedt Servt
                  
                     Jno. Matthews
                  
               